Filed 4/11/13 Glaser v. Meserve CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


PAUL MICHAEL GLASER,                                                 B240385

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SS021888)
         v.

PAMELA MESERVE,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. Lisa Hart
Cole, Judge. Affirmed.


         Winston & Strawn, Marcus T. Hall, Craig C. Crockett; Novak Druce Connolly
Bove + Quigg and Marcus T. Hall for Defendant and Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       Plaintiff and respondent Paul Michael Glaser (Glaser) sought and obtained a six-
month civil harassment restraining order pursuant to Code of Civil Procedure
section 527.61 against defendant and appellant Pamela Meserve. When the order expired
and appellant resumed her harassment, Glaser sought and obtained a three-year injunction
and appellant appealed the second order.
       We affirm. Substantial evidence supported the issuance of the order under
section 527.6. Moreover, the trial court imposed no verbal limitations on the written
order and the order‘s firearms restrictions do not violate the Second Amendment to the
United States Constitution.


                 FACTUAL AND PROCEDURAL BACKGROUND
       The Parties and Their Relationship.
       Glaser was an actor on the 1970‘s television show Starsky and Hutch. Following
the show, he became a director and later an author.
       Sometime in 2000, appellant approached Glaser to see if he was interested in a
Web site she had developed for him, and he agreed that she could maintain it. Over time,
he communicated with her about the Web site, seeking her assistance in handling fan
mail. She also began sending gifts to Glaser. Appellant was living in the Boston area
and Glaser thanked her for the gifts by telephone, thinking of her as a passionate fan.
       In 2008, appellant flew to London to see Glaser in a play and attended over
20 performances. Also in 2008, appellant moved from Boston to the same Venice
neighborhood to which Glaser had recently relocated. She constantly appeared in front of
his apartment, and though Glaser‘s children questioned her behavior, Glaser tried to
remain friendly with her.
       At about the same time, Glaser decided to self-publish his first book, Chrystallia,
and asked appellant for her assistance. As early as 2007, appellant had been providing



1     Unless otherwise indicated, all further statutory references are to the Code of Civil
Procedure.

                                             2
Glaser with editorial comments on the book. Glaser offered to compensate appellant for
her time on publishing, and according to appellant, she was to receive five percent of the
royalties generated from book sales. According to Glaser, after working with appellant
for approximately six to nine months, he realized that his self-publishing efforts were not
going to work. He retained professionals, who after two meetings with appellant said
they would be unable to work with her, as her behavior disturbed them. Glaser
terminated her, but told her he would compensate her for her time once the book made a
profit.
          Appellant continued to contact Glaser and his friends and colleagues, and
ultimately moved in with Glaser‘s next-door neighbor. She would sit on the stairs
opposite Glaser‘s kitchen door while working on her computer. And at some point she
lived only in her car, parked near Glaser‘s home.
          By early 2011, Glaser‘s e-mail communications to appellant were focused on
efforts to get control of the Web sites that she had been managing, offering to pay her for
the rights, while appellant‘s e-mails were focused on efforts to mend the parties‘
relationship.
          First Restraining Order.
          Glaser applied for a civil harassment restraining order on April 15, 2011. He
sought the order on the grounds appellant had been continuously lurking near his home,
following him and excessively e-mailing him. In an attached letter submitted in support
of the application, Glaser explained that appellant ―exhibits both a rational and very
irrational side and has continued to impose herself on me and my life despite my requests
for her to desist.‖ Appellant objected to the application and wrote a letter to the court in
opposition, attaching two letters of recommendation from Glaser and a number of e-mail
exchanges between Glaser and her.
          At a May 5, 2011 hearing, Glaser testified about his concerns with appellant‘s
behavior, explaining that after he terminated her, she kept showing up in his
neighborhood and approaching visitors to his home, sometimes leaving notes on their
cars and sometimes pleading her case in person. He was also concerned that appellant

                                               3
had moved into the apartment just behind his, despite his requests to stay away. He
stated that although appellant had not made any threats that would lead him to fear for his
physical safety, he did fear for his safety as a result of her irrational behavior. The trial
court issued a restraining order, effective for six months. The order required appellant to
refrain from harassing, threatening, following or stalking Glaser, and directed that she not
contact him by telephone, message, mail or e-mail. The order further required her to stay
at least 20 feet away from Glaser and his home and vehicle. It also contained provisions
preventing appellant from owning, possessing or purchasing a firearm, and requiring her
to turn in any firearm in her possession or control. Appellant did not challenge the order
on appeal.
        Second Restraining Order.
        While the first restraining order was in effect, appellant contacted Glaser‘s
business associates about postings on Glaser‘s Web site. Once the order expired, she
immediately began contacting Glaser via e-mail; she expressed concern about certain
Internet postings but primarily expressed her desire to reconcile with him. For example,
part of a January 2012 e-mail stated: ―Do we have to wait until our next life to really see
that we are here right NOW, in this moment for each other? (read: friendship
. . . learning/teaching . . . etc.)‖
        Glaser applied for a second civil harassment restraining order on January 25, 2012.
He asserted that appellant had resumed calling him and e-mailing him constantly; that she
walked where he was walking, sometimes circling back just to interact with him; and that
she blogged on his Facebook and Twitter accounts, representing herself as his ―liaison.‖
He attached some of her recent e-mails. He sought a three-year restraining order and
asked that appellant be ordered to keep at least 100 yards away from him, his family and
certain business colleagues.
        Appellant objected to the order and denied that there was a factual basis for it.
She attached copies of many e-mail exchanges—most between her and Glaser during
2007 and 2009, as well as copies of her marketing plan for Chrystallia.



                                               4
       Appellant and Glaser testified at a February 8, 2012 hearing. At that point,
appellant still lived in Glaser‘s neighborhood in an apartment about 400 yards from his
apartment. Glaser testified that although he asked appellant to leave him alone, ―she
continues to call me, e-mail me, repeating, repeating constantly to read the e-mails. It‘s
kind of bizarre. It‘s like, you know, ‗I‘ll never stop. I‘ll never stop e-mailing you no
matter what. And I will do this because this is my calling. This is what I‘m about.‘‖
Appellant offered various explanations for each time she contacted or attempted to
contact Glaser and his family and friends. She denied she was pursuing him.
       At the conclusion of the hearing, the trial court issued a three-year restraining
order. It commented that appellant had contacted Glaser excessively, even after he asked
her not to, and it understood why Glaser was concerned. The trial court stated to
appellant: ―Even though you yourself may not appreciate how your conduct appears to
others, I will tell you from an objective point of view, it appears excessive. And I am
concerned with the fact that you specifically started when the first restraining order ended
and you stopped as soon as you were served with this. So even though you say you can
control yourself, I‘m not confident that you can.‖
       The trial court declined to issue the restraining order in favor of any third parties
in the absence of any direct evidence from them. It explained the scope of the order to
appellant, describing how the order prevented her from contacting Glaser directly or
indirectly, either in person, by telephone, by any electronic communication or through
social media. It limited the order to a 25-yard distance, explaining to appellant: ―You are
ordered to stay 25 yards away from him. And you obviously can walk on your street.
But if you see him, you‘re not allowed to approach him. You need to turn in the other
direction. And if your goal is exercise for you and the dogs, then I‘m sure you‘ll
appreciate that this is not a cumbersome thing to do. You are not to be walking in front
of his house over and over. You can pass it once. But you can‘t repeatedly hang around
within 25 yards of him or his home, his job, or his workplace, or his car, or his vehicle.
This does not prevent you from going to or from your home or place of employment.
And that will be the extent of the order.‖

                                              5
       This appeal followed.
                                       DISCUSSION
       Appellant challenges the restraining order on the grounds it was not supported by
substantial evidence, it failed to include certain limitations ordered by the trial court and
its firearms restrictions violated the Second Amendment. Each challenge lacks merit.


I.     Substantial Evidence Supported the Restraining Order Entered by the Trial
Court.
       A.        Applicable Legal Principles and Standard of Review.
       Section 527.6 authorizes a natural person who has suffered ―harassment‖ to obtain
a restraining order and injunction prohibiting further harassment. The statute was
designed to supplement existing law by providing an expedited procedure to harassment
victims and was ―enacted to protect the individual‘s right to pursue safety, happiness and
privacy as guaranteed by the California Constitution. [Citations.]‖ (Grant v. Clampitt
(1997) 56 Cal.App.4th 586, 591.)
       Subdivision (b)(3) of section 527.6 defines ―harassment‖ as ―unlawful violence, a
credible threat of violence, or a knowing and willful course of conduct directed at a
specific person that seriously alarms, annoys, or harasses the person, and that serves no
legitimate purpose. The course of conduct must be such as would cause a reasonable
person to suffer substantial emotional distress, and must actually cause substantial
emotional distress to the petitioner.‖ Subdivision (b)(1) defines ―course of conduct‖ as ―a
pattern of conduct composed of a series of acts over a period of time, however short,
evidencing a continuity of purpose, including following or stalking an individual, . . . or
sending harassing correspondence to an individual by any means . . . .‖ (§ 527.6,
subd. (b)(1).)
       After the party sought to be enjoined has had notice and an opportunity to respond
to a petition seeking an injunction, the trial court must hold an evidentiary hearing to
receive relevant testimony ―and may make an independent inquiry.‖ (§ 527.6, subd. (i).)



                                              6
―If the judge finds by clear and convincing evidence that unlawful harassment exists, an
injunction shall issue prohibiting the harassment.‖ (Ibid.)
       On appeal from an injunction prohibiting harassment under section 527.6, ―we
review the evidence before the trial court in accordance with the customary rules of
appellate review. We resolve all factual conflicts and questions of credibility in favor of
the prevailing party and indulge in all legitimate and reasonable inferences to uphold the
finding of the trial court if it is supported by substantial evidence which is reasonable,
credible and of solid value.‖ (Schild v. Rubin (1991) 232 Cal.App.3d 755, 762; accord,
USS-Posco Industries v. Edwards (2003) 111 Cal.App.4th 436, 444.) The substantial
evidence rule applies without regard to the standard of proof required at trial. In other
words, the standard of review remains substantial evidence even if the standard below is
clear and convincing evidence.2 (See Crail v. Blakely (1973) 8 Cal.3d 744, 750; In re
Marriage of Ruelas (2007) 154 Cal.App.4th 339, 345; In re Mark L. (2001) 94
Cal.App.4th 573, 580–581.)
       B.     The Evidence Satisfied the Statutory Requirements Necessary for an
Injunction.
       In order to support the issuance of an injunction, Glaser was required to show that
appellant had engaged in a course of conduct constituting harassment that would both
cause a reasonable person and actually caused him to suffer substantial emotional
distress. (§ 527.6, subd. (b).)
       Here, the evidence showed appellant had engaged in a course of conduct that both
annoyed and harassed Glaser, and served no legitimate purpose. Even assuming that
appellant had a legitimate basis to contact Glaser while she was working with him on his
book, the evidence showed that by January 2011 the parties no longer had a working
relationship. Nonetheless, appellant continued to e-mail and call Glaser, to walk by his


2      We reject appellant‘s assertion–renewed at oral argument–that a de novo standard
of review applies here. In view of the disputed evidence and the conflicting inferences to
be drawn therefrom, we review the trial court‘s order for substantial evidence. (See R.D.
v. P.M. (2011) 202 Cal.App.4th 181, 193–194.)

                                              7
home and to approach him in person, even though he told her he wanted nothing to do
with her. There was sufficient evidence to show that her contact had no legitimate
purpose. For example, in a January 2011 e-mail appellant wrote: ―I am NOT letting GO.
I AM NOT forget[t]ing and I will not let YOU forget either . . . no sir . . . no more BS
from you. I LOVED YOU. It is not a terrible thing!‖ In April 2011 appellant wrote: ―I
loved you Paul . . . I trusted and believed everything, every word you shared and
promised me . . . I can‘t let go or forget that. Why can‘t you understand this? I need to
know why!‖ And after the first restraining order expired, appellant wrote in a January
2012 e-mail, ―Paul . . . don‘t you think that maybe fate brought us together? Or maybe in
our next life, when we meet again, we will really know that the reason we ARE here IS to
help each other . . . to appreciate the gift of each other, what we can learn from each other
and teach [each] other with open kindness, understanding and compassion . . . .‖
       The evidence was likewise sufficient to show that appellant‘s harassment would
cause a reasonable person to suffer substantial emotional distress. Appellant‘s conduct
was akin to that of the defendant in R.D. v. P.M., supra, 202 Cal.App.4th 181. There, the
court found substantial evidence supported the conclusion that a reasonable person would
have suffered substantial emotional distress as a result of the defendant‘s unwanted
contacts with the plaintiff spanning almost one year. (Id. at p. 189.) The defendant, a
former patient of the plaintiff therapist, engaged in conduct including confronting the
plaintiff at a local market, posting negative consumer reviews on the Internet and
distributing flyers with disparaging messages about the plaintiff, and engaging in
volunteer activities at the plaintiff‘s children‘s schools. (Id. at pp. 183, 189.) Here,
beyond her unwanted contact with Glaser, appellant similarly blogged on Glaser‘s
Facebook and Twitter Web sites, contacted his children and volunteered for a foundation
he founded on behalf of his deceased wife. Correspondingly, this evidence supported the
conclusion that Glaser had suffered substantial emotional distress. (See Ensworth v.
Mullvain (1990) 224 Cal.App.3d 1105, 1110–1111 [―the record contains sufficient
evidence of Mullvain‘s harassment of Ensworth to allow the trial court to draw the
conclusion that Ensworth indeed had suffered substantial emotional distress‖].)

                                              8
        Appellant summarily contends that her conduct did not amount to actionable
harassment, citing a series of cases she characterizes as involving conduct more
egregious than hers. (See, e.g., Kobey v. Morton (1991) 228 Cal.App.3d 1055, 1057
[evidence of harassment included the defendant‘s threatening violence and a lawsuit,
falsely accusing the plaintiff of having AIDS and threatening the plaintiff‘s family
members]; Elster v. Friedman (1989) 211 Cal.App.3d 1439, 1441 [evidence of
harassment included the defendants‘ disturbing the plaintiffs by playing excessively loud
music, making meritless complaints to animal regulation officials, parking in
unauthorized spaces and stealing the plaintiffs‘ bicycles].) But the only way in which
appellant has been able to draw a distinction between her conduct and the harassment
involved in the foregoing cases is by reciting the evidence in a light most favorable to her
position. She ignores the well-established principle that ―[a] reviewing court must view
the evidence in the light most favorable to the party prevailing below. [Citation.]‖
(Harland v. State of California (1977) 75 Cal.App.3d 475, 482.) Properly viewed,
evidence concerning appellant‘s consistent, repeated and unwanted contact of Glaser
showed a continuing course of harassment.
        Appellant next contends there was insufficient evidence to show that her actions
caused substantial emotional distress, either objectively or subjectively. ―[E]motional
distress‖ is generally understood to include, among other emotions, fright, nervousness,
anxiety, humiliation and worry. (See Thing v. La Chusa (1989) 48 Cal.3d 644, 648–649.)
―Section 527.6 does not define the phrase ‗substantial emotional distress.‘ However, in
the analogous context of the tort of intentional infliction of emotional distress, the similar
phrase ‗severe emotional distress‘ means highly unpleasant mental suffering or anguish
‗from socially unacceptable conduct‘ [citation], which entails such intense, enduring and
nontrivial emotional distress that ‗no reasonable [person] in a civilized society should be
expected to endure it.‘ [Citations.]‖ (Schild v. Rubin, supra, 232 Cal.App.3d at pp. 762–
763.)
        Expressly stating that it considered appellant‘s conduct from an ―objective‖ point
of view, the trial court explained to appellant that she had ―really gone overboard and

                                              9
beyond the pale. And I understand why Mr. Glaser is concerned.‖ Substantial evidence
supported the trial court‘s conclusion that Glaser should not have been expected to
endure appellant‘s excessive and accusatory e-mails, unwanted personal contact and
irrational behavior. We reject appellant‘s contention that Brekke v. Wills (2005) 125
Cal.App.4th 1400 shows Glaser‘s evidence was insufficient. There, the defendant, a
teenage boy, wrote a series of ―vile and vitriolic letters‖ to his girlfriend, the plaintiff‘s
teenage daughter, that included significant profanity and threats of violence directed
toward the plaintiff. (Id. at pp. 1405–1406, 1413.) The court concluded that ―[w]ithout
doubt, defendant‘s socially unacceptable course of conduct would have seriously
alarmed, annoyed, or harassed a reasonable person, and would have caused a reasonable
person to suffer substantial emotional distress.‖ (Id. at p. 1414.) While appellant‘s
e-mails were not as profane or threatening as the letters in Brekke, appellant‘s conduct far
exceeded what has been held inadequate to cause a reasonable person to suffer substantial
emotional distress. For example, in Schild v. Rubin, supra, 232 Cal.App.3d at page 763,
the court held that the objective standard was not satisfied by evidence that noise created
by neighboring children playing basketball for up to 30 minutes in their backyard
interrupted the plaintiffs‘ weekend naps ―and, in general, interfered with their ability to
rest and relax in their own home.‖ (Id. at pp. 758, 763.) Appellant‘s behavior was unlike
nearby basketball playing found to cause only ―transitory emotional distress [as] the
natural consequence of living among other people in an urban or suburban environment‖
(id. at p. 763) and more akin to the ―socially unacceptable course of conduct‖ found to
cause a reasonable person to suffer substantial emotional distress (Brekke v. Wills, supra,
at p. 1414).
       Substantial evidence also showed that Glaser suffered substantial emotional
distress. Evidence satisfying the subjective prong of section 527.6 may be circumstantial.
(Ensworth v. Mullvain, supra, 224 Cal.App.3d at pp. 1110–1111.) In upholding an
injunction under section 527.6, the Ensworth court rejected the proposition that direct
testimony is required to establish that a plaintiff actually suffered substantial emotional
distress; it found sufficient the plaintiff‘s testimony that the defendant followed and spied

                                               10
on her, repeatedly drove around her house, made numerous phone calls and sent
threatening letters, and contacted other professionals in the community in an effort to
harm the plaintiff‘s reputation. (Ensworth v. Mullvain, supra, at pp. 1108, 1110–1111.)
Here, in addition to testifying about evidence of appellant‘s conduct, Glaser testified at
the first hearing that he had gotten to the point where he could not control or manage
appellant‘s behavior and that, because of her irrational behavior, ―I fear for my safety.‖
At the second hearing, he reiterated that he did not believe appellant was able to stop
herself from contacting him, and he felt as if he were being pursued. He worried that if
appellant was incessantly e-mailing, calling and approaching him, he did not know
whether she was capable of more. Any further evidence on the point would have been
cumulative. (Id. at p. 1111 [finding the plaintiff‘s direct testimony concerning emotional
distress would have been cumulative in view of testimony about the defendant‘s conduct
and declaratory evidence that the plaintiff suffered emotional distress].)
       Appellant lastly argues that there was insufficient evidence of a threat of continued
harassing conduct warranting the injunction against potential future misconduct. (See
Russell v. Douvan (2003) 112 Cal.App.4th 399, 401 [“a prohibitory injunction
necessarily addresses future conduct‖]; Scripps Health v. Marin (1999) 72 Cal.App.4th
324, 332 [injunctive relief should not ―be exercised in the absence of any evidence
establishing the reasonable probability the acts will be repeated in the future‖].) Here, the
evidence plainly showed and the trial court expressly found that appellant‘s behavior was
likely to continue in the absence of an injunction. Appellant immediately resumed her
harassment of Glaser when the first injunction expired. Toward the end of the hearing,
when appellant was objecting to the issuance of the injunction, the trial court repeatedly
pointed out that appellant had demonstrated she was unable to control herself in the
absence of a court order. In one comment, the trial court stated: ―I‘m satisfied based on
the evidence that I‘ve seen, specifically the extensive number of e-mails that you‘ve sent
that stop specifically when the notice of this restraining order was given. I really don‘t
think you can control yourself.‖ There was substantial evidence that the injunction was
reasonably necessary to address future conduct.

                                             11
       C.     The Injunction Did Not Contain Any “Softening Limitations.”
       At the end of the hearing, the trial court explained to appellant some of things she
could and could not do under the injunction. It explained that the 25-yard distance would
permit appellant to walk her dogs and pass by Glaser‘s home. On the other hand, she
would not be allowed to loiter in front of Glaser‘s home or any other place he might
frequent, or to approach him should she encounter him on the street.
       Appellant attempts to characterize the trial court‘s comments as ―softening
limitations‖ on the injunction, erroneously excluded from the order itself. We decline to
consider the trial court‘s comments as anything more than a description of the order that
was entered, requiring appellant to stay 25 yards away from Glaser. Whyte v. Schlage
Lock Co. (2002) 101 Cal.App.4th 1443 is instructive. There, the court rejected efforts to
give significance to comments the trial court made when denying a preliminary
injunction, reasoning: ―Because we review the correctness of the order, and not the
court‘s reasons, we will not consider the court‘s oral comments or use them to undermine
the order ultimately entered. [Citations.] Here, where the trial court was not required to
prepare a statement of decision or explain its reasons for denying the injunction, it is
especially important to refrain from using the court‘s oral comments as a basis for
reversal.‖ (Id. at p. 1451.)
       Construing the trial court‘s comments as limiting the scope of the injunction
would serve to undermine the trial court‘s order. Glaser sought an order that appellant
stay 100 yards away from him and his family members and business associates. The trial
court entered a much narrower order, requiring that appellant stay 25 yards from Glaser
only. Its comments indicated that the 25-yard distance would enable appellant to
continue to walk on her street and to otherwise travel to and from her home or workplace.
Interpreting the trial court‘s comments as a basis for modifying its written order ―would
in effect require the trial court either to prepare a statement of decision where none is
required or to say nothing during argument to avoid creating grounds for impeaching the
final order. We decline to place the trial courts in such an untenable position.‖ (Whyte v.
Schlage Lock Co., supra, 101 Cal.App.4th at p. 1451.)

                                             12
II.    Appellant Waived Any Constitutional Challenge to the Firearms Restrictions
by Not Raising the Issue Below, and, in Any Event, Her Challenge Lacks Merit.
       Though appellant did not challenge the injunction on this basis in the trial court,
she now contends that the injunction‘s firearms restrictions violate the Second
Amendment to the United States Constitution. As a threshold matter, we conclude that
she waived the issue by failing to raise it below. ―‗―Typically, constitutional issues not
raised in earlier civil proceedings are waived on appeal.‖‘ [Citations.]‖ (Neil S. v.
Mary L. (2011) 199 Cal.App.4th 240, 254; accord, Hepner v. Franchise Tax Bd. (1997)
52 Cal.App.4th 1475, 1486 [―In civil cases, constitutional questions not raised in the trial
court are considered waived‖]; In re Tania S. (1992) 5 Cal.App.4th 728, 735 [explaining
that appellate courts ordinarily do not consider matter raised for the first time on appeal,
including constitutional issues].) Nonetheless, even if we were to characterize
appellant‘s constitutional challenge as a question of law and exercise our discretion to
consider it (see Bayside Timber Co. v. Board of Supervisors (1971) 20 Cal.App.3d 1, 5),
we would find no Second Amendment violation.
       Anyone subject to an injunction under section 527.6 is subject to mandatory
firearms restrictions which prevent the enjoined person from purchasing, owning or
possessing a firearm and requiring that person to relinquish any firearms then owned or
possessed. (§ 527.6, subds. (t)(1) & (t)(2).)3 Appellant argues that her right to bear arms
under the Second Amendment is infringed on by these restrictions.




3      Section 527.6, subdivision (t) provides: ―(1) A person subject to a protective order
issued under this section shall not own, possess, purchase, receive, or attempt to purchase
or receive a firearm or ammunition while the protective order is in effect. [¶] (2) The
court shall order a person subject to a protective order issued under this section to
relinquish any firearms he or she owns or possesses pursuant to Section 527.9. [¶]
(3) Every person who owns, possesses, purchases, or receives, or attempts to purchase or
receive, a firearm or ammunition while the protective order is in effect is punishable
pursuant to Section 29825 of the Penal Code.‖

                                             13
       The Second Amendment to the United States Constitution provides: ―A well
regulated militia, being necessary to the security of a free state, the right of the people to
keep and bear arms, shall not be infringed.‖ In District of Columbia v. Heller (2008) 554
U.S. 570 (Heller), the United States Supreme Court struck down Washington D.C.‘s ban
on handgun registration on the ground that the Second Amendment protects an
individual‘s right to possess firearms. (See also McDonald v. City of Chicago (2010) __
U.S. __ [130 S.Ct. 3020, 3026] [finding the Second Amendment right recognized in
Heller ―is fully applicable to the States‖].) Though appellant argues that her right to
possess firearms should be similarly protected, we disagree.
       ―Although it struck down the District of Columbia handguns ban, Heller
recognized and affirmed certain traditional limitations on the right to bear arms,‖ and
―identified an expressly nonexclusive list of ‗presumptively lawful regulatory measures,‘
stating ‗nothing in our opinion should be taken to cast doubt on longstanding prohibitions
on the possession of firearms by felons and the mentally ill, or laws forbidding the
carrying of firearms in sensitive places such as schools and government buildings, or
laws imposing conditions [a]nd qualifications on the commercial sale of arms.‘
[Citations].‖ (People v. Delacy (2011) 192 Cal.App.4th 1481, 1487–1488, italics added
[upholding constitutionality of Pen. Code, § 12021, subd. (c)(1), which prohibits
possession of firearms by persons convicted of specified misdemeanors].)
       We construe the firearms restrictions in section 527.6 as ―analogous to a
prohibition on felon weapon possession, a type of restriction expressly listed by Heller as
untouched by its holding.‖ (People v. Delacy, supra, 192 Cal.App.4th at p. 1489.) We
are also guided by the myriad cases applying an intermediate level of scrutiny to uphold
Title 18 United States Code section 922(g)(8), a statute which criminalizes possession of
firearms and ammunition by persons subject to a domestic violence injunction. (E.g.,
United States v. Mahin (4th Cir. 2012) 668 F.3d 119, 123–125 [collecting cases]; U.S. v.
Lippman (8th Cir. 2004) 369 F.3d 1039, 1044 [―No circuit court which has addressed the
question has found § 922(g)(8) unconstitutional under the Second Amendment‖].) As
explained in U.S. v. Emerson (5th Cir. 2001) 270 F.3d 203, 261, while ―the Second

                                              14
Amendment does protect individual rights, that does not mean that those rights may never
be made subject to any limited, narrowly tailored specific exceptions or restrictions for
particular cases that are reasonable and not inconsistent with the right of Americans
generally to individually keep and bear their private arms as historically understood in
this country.‖
       Accordingly, were we to reach the issue, we would conclude that the firearms
restrictions in section 527.6 do not run afoul of the Second Amendment.


                                     DISPOSITION
       The civil harassment restraining order is affirmed. Parties to bear their own costs
on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                            _____________________, J.*
                                                    FERNS
We concur:




____________________________, P. J.
       BOREN


____________________________, J.
       CHAVEZ




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            15